DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 04/05/2022 is acknowledged and entered by the Examiner. Claim 1 has been amended. Claims 2, 5, 12, 14, 15, and 18-21 have been canceled. New claims 22-29 have been added. Claims 1, 3, 4, 6-11, 13, 16, 17, and 22-29 are currently pending in the instant application.  
The objection of claim 1 due minor informality is withdrawn in view of Applicant’s amendment.
The rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the instant cancellation.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 01/20/2022, 04/04/2022, and 04/05/2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. An initialed copy accompanies this Office Action.  
Examiner’s Statement of Reason for Allowance
Claims 1, 3, 4, 6-11, 13, 16, 17, and 22-29 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 04/05/2022, have been carefully reviewed and searched. Currently, there is no prior art alone or in combination that teaches or render obvious a method of forming a coating composition for application to a substrate utilizing a high transfer efficiency applicator comprises a step of determining at least one of a viscosity, a surface tension, a density, a relaxation time of the coating composition; then identifying a drop contact value, a flow pattern, or a fluidity value of the coating composition by considering viscous, surface tension a surface tension, a density, and/or a relaxation time of the coating composition as recited in claims 1 and 22. Therefore, claims 1 and 22 are allowable over the prior art of record. Claims 3, 4, 6-11, 13, 16, 17, and 23-29 directly or indirectly depend from claims 1 and 22 and are allowable based on their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761